Citation Nr: 0814046	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-07 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran appeared at a Travel Board hearing at the Jackson 
VARO in August 2007, at which time he asserted that his 
bilateral hearing loss disability had gotten worse since his 
last VA audiological examination in August 2005.  He 
submitted records of recent audiological testing from his 
employer.  An October 2006 examination demonstrates that the 
veteran has a higher puretone threshold average in each ear 
than was found on the August 2005 VA examination.  
Unfortunately, the examinations conducted by the veteran's 
employer do not include the testing for speech discrimination 
required in order to evaluate the veteran's disability.  See 
38 C.F.R. § 4.85 (2007).  

The VA General Counsel has indicated that an additional 
examination is warranted in cases where there is an assertion 
of a worsening disability.  In this case, the veteran's 
assertion is supported by the additional evidence he has 
submitted.  See VAOPGCPREC 11-95 (April 7, 1995).  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

Pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), it is essential 
that: (1) this letter notify the veteran 
that to substantiate an increased 
evaluation claim he must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life; (2) if the diagnostic code 
under which he is rated for a specific 
disorder contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to him; (3) he 
must be notified that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant diagnostic codes; and (4) the 
notice must also provide examples of the 
types of medical and lay evidence that he 
may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  Id.

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Then, the veteran should be afforded 
a VA audiological examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  This examination should 
encompass pure tone threshold and 
Maryland CNC speech recognition testing.  
To the extent that the findings of this 
examination are not consistent with the 
employment records (audiological testing) 
submitted by the veteran at his August 
2007 hearing, that discrepancy should be 
addressed by the examiner.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  After completion of the above 
development, the veteran's claim of 
entitlement to a compensable evaluation 
for bilateral hearing loss should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

	(CONTINUED ON NEXT PAGE)




This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  




_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



